DETAILED ACTION
This office action is in response to the initial filing dated June 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:
	Line 8 of claim 1 lacks the conjunction “and” after the semi-colon to properly separately the last two limitations of the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 11, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sultan et al. (Sultan; US PG Pub #2007/0296601).
	As to claim 1, Sultan teaches a method for detecting alcohol consumption by a user (Paragraph [0004] teaches a method of determining whether an operator of a vehicle is intoxicated), the method comprising: 
collecting a biological sample from a user at a biological sample collection device (Paragraphs [0030] and [0046] teach obtaining a breath alcohol content value from a breath alcohol content sensor); 
collecting a supplementary dataset comprising a biometric signal, wherein the biometric signal is separate and distinct from the biological sample (Paragraph [0026] teaches determining a cognitive state of an operator based on signals from a biometric sensor and a breath alcohol content sensor where the two sensors are different); 
calculating an alcohol metric for the user based on: 
the biological sample; and
the biometric signal (Paragraph [0026] teaches determining a cognitive state of an operator based on signals from a biometric sensor and a breath alcohol content sensor);
a custom alcohol response curve personalized to the user (Paragraph [0017] teaches strengthening the determination using historical blood alcohol content data associated with the operator where historical BAC data is a series of data points of BAC taken at previous times of the operator which equates to a custom alcohol response curve personalized to the user);
providing a notification to the user based on the alcohol metric (Paragraph [0023]).
	As to claim 2, depending from the method of Claim 1, Sultan teaches wherein the supplementary dataset further comprises a location of the user (Paragraph [0026] teaches determining a cognitive state based on GPS data).  
	As to claim 4, depending from the method of Claim 2, Sultan teaches wherein the notification to the user is further determined based on the location (Paragraph [0043] teaches that Figures 4-6 teach the intoxication determination routine; Figure 4 shows processing the location data at steps 92 and 100; Figure 2, step 60 shows warning after executing the intoxication determination routine).  
	As to claim 6, depending from the method of Claim 1, Sultan teaches wherein the supplementary dataset is collected at a second device, the second device separate and distinct from the biological sample collection device (Figure 1 shows a biometric sensor 16 and breath alcohol content sensor 20 as two separate sensors).  
	As to claim 7, depending from the method of Claim 6, Sultan teaches wherein the supplementary dataset further comprises a location of the user (Paragraph [0026] teaches determining a cognitive state based on GPS data), the location of the user collected from a Global Positioning System (GPS) sensor onboard the second device (Figure 1 shows a GPS receiver distinct from the biometric sensor and breath alcohol content sensor such that the GPS receiver and biometric sensor can be considered a second device).  
	As to claim 11, depending from the method of Claim 1, Sultan teaches wherein the biological sample is a breath sample (Paragraphs [0030] and [0046] teach obtaining a breath alcohol content value from a breath alcohol content sensor).  
	As to claim 13, Sultan teaches a method for detecting alcohol consumption by a user (Paragraph [0004] teaches a method of determining whether an operator of a vehicle is intoxicated), the method comprising: 
collecting a biological sample from a user at a biological sample collection device (Paragraphs [0030] and [0046] teach obtaining a breath alcohol content value from a breath alcohol content sensor);
collecting a supplementary dataset (Figure 1 shows a biometric sensor and GPS receiver); 
calculating an alcohol metric for the user based on: 
the biological sample (Paragraph [0026] teaches determining a cognitive state of an operator based on signals from a breath alcohol content sensor); and  
a custom alcohol response curve personalized to the user (Paragraph [0017] teaches strengthening the determination using historical blood alcohol content data associated with the operator where historical BAC data is a series of data points of BAC taken at previous times of the operator which equates to a custom alcohol response curve personalized to the user); 
adjusting the alcohol metric based on the supplementary dataset (Paragraph [0017] teaches strengthening a determination that the operator is intoxicated based on vehicle location); and 
providing a notification to the user based on the adjusted alcohol metric (Paragraph [0023]).  
	As to claim 14, depending from the method of Claim 13, Sultan teaches wherein the supplementary dataset comprises a biometric signal, the biometric signal separate and distinct from the biological sample (Figure 1 shows a biometric sensor separate and distinct from the breath alcohol content sensor).  
	As to claim 17, depending from the method of Claim 13, Sultan teaches wherein the biological sample is a breath sample (Paragraphs [0030] and [0046] teach obtaining a breath alcohol content value from a breath alcohol content sensor).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (Sultan; US PG Pub #2007/0296601).
	As to claim 3, depending from the method of Claim 2, Sultan does not explicitly teach wherein collecting the biological sample is prompted in response to processing the location.
	However, Sultan does teach receiving location data (Figure 4, step 92) prior to receiving breath data (Figure 4, step 94) and distinguishing between locations with a high and low likelihood of alcohol consumption (Paragraph [0017]; Figure 5, item 110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan to prompt for the biological sample after processing the location because this ensures efficient processing of received data and simplifies operation by only requiring breath input when appropriate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (Sultan; US PG Pub #2007/0296601) as applied to claim 4 above, and further in view of Gemer (US PG Pub #2013/0035602).
	As to claim 5, depending from the method of Claim 4, Sultan does not explicitly teach wherein the notification to the user is provided at an application executing on a user interface device of the user.
	In the field of alcohol monitoring, Gemer teaches wherein the notification to the user is provided at an application executing on a user interface device of the user (Paragraph [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan with the user interface of Gemer because providing a mobile monitoring device that can inform the user yields the predictable result of increasing the convenience of operation by ensuring that the user can have the ability to test wherever the user is located.

Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (Sultan; US PG Pub #2007/0296601) as applied to claims 1 and 14 above, and further in view of Fujita et al. (Fujita; US PG Pub #2012/0130261).
	As to claim 8, depending from the method of Claim 1, Sultan does not explicitly teach wherein the biometric signal comprises a heart rate of the user.
	In the field of detecting alcohol, Fujita teaches wherein the biometric signal comprises a heart rate of the user (Paragraphs [0157] and [0187] teach the relationship between heart rate and drinking alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan with the relationship of Fujita in order to sense heart rate because this is a known and established relationship between alcohol consumption and heart rate that yields the predictable result of supplying more information to the system for increased reliability and operation.
	As to claim 10, depending from the method of Claim 8, Sultan teaches wherein the biometric signal is collected at a second device, the second device separate and distinct from the biological sample collection device (Figure 1 shows a biometric sensor separate and distinct from the breath alcohol content sensor).  
	As to claim 15, depending from the method of Claim 14, Sultan does not explicitly teach wherein the biometric signal is a heart rate.  
	In the field of detecting alcohol, Fujita teaches wherein the biometric signal comprises a heart rate of the user (Paragraphs [0157] and [0187] teach the relationship between heart rate and drinking alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan with the relationship of Fujita in order to sense heart rate because this is a known and established relationship between alcohol consumption and heart rate that yields the predictable result of supplying more information to the system for increased reliability and operation.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sultan et al. (Sultan; US PG Pub #2007/0296601) as applied to claims 1 and 13 above, and further in view of Johns (US PG Pub #2004/0233061).
	As to claim 12, depending from the method of Claim 1, Sultan does not explicitly teach wherein the custom alcohol response curve personalized to the user deviates from an average alcohol response curve for an aggregated set of users.  
	In the field of alertness monitoring, Johns teaches wherein the custom alcohol response curve personalized to the user deviates from an average alcohol response curve for an aggregated set of users (Paragraph [0028] teaches averaging data of a population sample measured at incremental blood alcohol contents for comparing against data being recorded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan with the comparison of Johns because comparing against an average yields the predictable result of increasing reliability of the sensing method by determining how a current sample compares to others in order to determine data that a user can easily understand, especially in a compromised mental state.
		As to claim 18, depending from the method of Claim 13, Sultan does not explicitly teach wherein the custom alcohol response curve personalized to the user deviates from an average alcohol response curve for an aggregated set of users. 
	In the field of alertness monitoring, Johns teaches wherein the custom alcohol response curve personalized to the user deviates from an average alcohol response curve for an aggregated set of users (Paragraph [0028] teaches averaging data of a population sample measured at incremental blood alcohol contents for comparing against data being recorded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sultan with the comparison of Johns because comparing against an average yields the predictable result of increasing reliability of the sensing method by determining how a current sample compares to others in order to determine data that a user can easily understand, especially in a compromised mental state.

Allowable Subject Matter
Claims 9, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record does not teach, suggest, or render obvious the claimed limitations of dependent claims 9, 16, 19, and 20.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688